Citation Nr: 0612780	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 23, 1961, 
for a 100 percent evaluation for a mental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from August 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a mental 
disorder was received by the RO on January 9, 1961.  The RO 
granted service connection in a March 1961 rating decision 
with a 30 percent evaluation effective January 9, 1961. 

2.  The veteran was hospitalized for his mental disorder on 
June 23, 1961 and the RO assigned the veteran a 100 percent 
evaluation effective June 23, 1961.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 1961 
for a 100 percent evaluation for a mental disorder have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in December 1954 and did not file 
his claim for service connection for his mental disorder 
until January 1961, more than one year after leaving service.  
The veteran asserts that his 100 percent evaluation should be 
effective back to 1954, when he left military service.  

The Board does not dispute the fact that the veteran had a 
mental disorder prior to the time he filed the claim in 
January 1961.  This is not the issue.  Under the applicable 
law and the facts of this case, the Board may not grant the 
veteran service connection for a disability prior to the time 
he has filed the claim.  There is no provision in the law for 
awarding an earlier effective date based upon the veteran's 
assertion that the disability existed before he filed the 
claim.  The veteran's central claim must, as a mater of law, 
fail.    

The effective date for the veteran's 100 percent evaluation 
may be no earlier than June 23, 1961, the date the veteran 
was hospitalized.  Prior to his hospitalization, he was only 
entitled to a 30 percent evaluation.  The RO has assigned 
June 23, 1961 as the effective date for the 100 percent 
evaluation for his mental disorder, and there is no legal 
entitlement to an earlier effective date because entitlement 
to a 100 percent evaluation did not arise until he was 
hospitalized.  The veteran did not appeal this prior rating 
action that made this decision.  Thus, as a matter of law, 
the claim for an earlier effective date for an 100 percent 
evaluation for a mental disorder must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, as well as information provided in the 
August 2003 statement of the case (SOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the August 2003 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice in 
October 2002, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice and the August 2003 SOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Since the veteran currently receives a 100 percent rating and 
the RO addressed the issue of an effective date within the 
rating action and statement of the case, there can be no 
possibility of any prejudice to the veteran in light of the 
decision in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  
ORDER

The criteria for an effective date earlier than June 23, 
1961, for a 100 percent evaluation for a mental disorder have 
not been met.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


